Citation Nr: 1752792	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for substance abuse, to include as due to a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a December 2012 hearing.  A transcript of that hearing is of record.

In light of the examinations conducted, medical records obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

No psychiatric disorder was manifest during active service or within one year of discharge from active service or is shown to be related to service.  


CONCLUSIONS OF LAW

The criteria for service connection for a psychiatric disability, to include substance abuse claimed as due to a psychiatric disability, are not met.  38 U.S.C.A. §§ 1110, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in April 2017.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that marital stresses during service resulted in substance abuse problems and depression.  At a February 2016 hearing, the Veteran testified that while in service he encountered marital problems due to the demands of his duties, specifically not being on the same schedule as his spouse.  The Veteran stated that he began to have anxiety and depression due to those personal stresses, which led to substance abuse in service.  The Veteran also reported at the hearing that he began abusing substances in January 1988, prior to the first reported problems with anxiety and depression in March 1988.  

In March 1989, the Veteran requested discharge after a bar to reenlistment was imposed in January 1989.  The record indicates two records of proceedings under Article 15, including for failure to appear at a prescribed appointed place of duty.  However, the service medical records are silent as to complaints, treatment, or diagnoses for any psychiatric disability.   

The record first indicates evidence of treatment for substance abuse in 2008.  VA medical records first indicate a diagnosis of depression, not otherwise specified, in June 2010.  

In April 2011 Social Security Administration records, a reviewing doctor indicated a belief that the Veteran's depression was non-severe.  The Veteran reportedly did not take responsibility for his actions, blamed others, and saw himself as a victim.  The doctor opined that was indicative of a personality style.

In February 2016 VA medical records, the Veteran's therapist at VA indicated that the Veteran's behavior had reportedly changed while in service when the Veteran felt pressure and stress from not having enough time with his wife.  The Veteran reported he became depressed and anxious, and handled the stress in destructive ways, leading to substance abuse and discharge from service.  The therapist assessed depression, and opined that the depression was most likely caused by or the result of events in service.  The therapist stated that the impact of being on active duty with his wife resulted in work and family stress which contributed significantly to the onset of depression and anxiety.  

At an April 2017 VA examination, the Veteran reported that his alcohol and drug addiction in service was caused by personal and marital stress while in service.  The examiner diagnosed unspecified depressive disorder, and opined that neither the depression nor the substance abuse was related to service.  The examiner explained that the Veteran was depressed and had deep regret over the outcomes of his life because of his decision to use drugs and alcohol, but that substance abuse was not caused by service.  The examiner stated that substance abuse was a personal choice and was not caused by environmental events or stressors.  The examiner opined that borderline personality features were present.

The Board finds that service connection for a psychiatric disability, to include substance abuse, is not warranted.  While the Veteran alleges he developed anxiety, depression, and substance abuse problems during service, the preponderance of the evidence is against a finding of a nexus between any psychiatric disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's service medical records show no indication of any complaints, treatment, or diagnoses for a psychiatric disability.  The April 2017 VA examiner explicitly opined that the Veteran's unspecified depressive disorder and any substance abuse problem were not related to service or an in-service event.  While the Veteran's therapist at VA opined that stresses in service contributed significantly to the onset of depression and anxiety, the therapist did not review all of the Veteran's medical records or provide an adequate rationale.  The Board finds the April 2017 VA examination opinion to be the most probative and persuasive evidence of record.  The examiner reviewed the entire medical record and took into account the lay statements of the Veteran in coming to that opinion.  Those statements did not provide objective evidence that the depression is related to service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a psychiatric disability, to include depression and substance abuse claimed as due to a psychiatric disability, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for substance abuse, to include as due to a psychiatric disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


